Citation Nr: 0803695	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mild degenerative 
joint disease of the right shoulder and acromioclavicular 
degenerative joint changes with inferior acromial spur.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease with small to moderate 
herniated discs at L4-L5 and L5-S1 and mild posterior facet 
joint degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
December 2003, with subsequent service in the Puerto Rico 
National Guard.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's mild degenerative joint disease of the 
right shoulder and acromioclavicular degenerative joint 
changes with inferior acromial spur has not been shown to be 
causally or etiologically related to service.

2.  The veteran's degenerative disc disease with small to 
moderate herniated discs at L4-L5 and L5-S1 and mild 
posterior facet joint degenerative joint disease is not 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, incapacitating episodes  
requiring bed rest and treatment prescribed by a physician, 
or neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the veteran's 
mild degenerative joint disease of the right shoulder and 
acromioclavicular degenerative joint changes with inferior 
acromial spur have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for the veteran's degenerative disc disease with 
small to moderate herniated discs at L4-L5 and L5-S1 and mild 
posterior facet joint degenerative joint disease have not 
been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a Diagnostic Code 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran seeks service connection for mild degenerative 
joint disease of the right shoulder and acromioclavicular 
degenerative joint changes with inferior acromial spur.  
Throughout the course of his appeal and at the December 2004 
hearing the veteran has contended he injured his right 
shoulder when he fell on it while on active duty in November 
2003.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the veteran's claim fails because the third requirement 
for service connection has not been met.  The veteran does 
have a diagnosis of degenerative joint disease of the right 
shoulder and acromioclavicular joint disease with inferior 
acromial spur, recently documented in an April 2005 VA 
examination.  Additionally, service medical records do show 
that while on active duty in November 2003, the veteran 
injured his right shoulder.  However, the veteran has 
undergone two VA examinations and both examiners found a 
negative nexus between the veteran's current condition and 
service.  In April 2004 a VA examiner stated, "[i]t is my 
opinion that his right shoulder condition is not at least as 
likely as not related to incident in service."  In April 
2005 the VA examiner diagnosed the veteran with two separate 
right shoulder conditions, to include the one currently on 
appeal as well as impingement syndrome secondary to 
tendonitis and bursitis.  The veteran was subsequently 
service-connected for the impingement syndrome, as the VA 
examiner provided a positive nexus opinion between this 
disability and the injury in service.  As to the degenerative 
joint disease, however, the examiner stated, "[p]resent mild 
degenerative joint disease of the right shoulder, as well as 
acromioclavicular joint disease with inferior acromial spur 
producing mild-to-moderate impression upon the supraspinatus 
bed region is not related to the patient's trauma back in 
2003, but due to [sic] ageing."   
 
There are no other nexus opinions in the claims file.  While 
a number of private medical records include the veteran's 
subjective report of his fall as part of his medical history, 
none provide an objective medical nexus opinion between his 
current degenerative joint disease and service.  As such, the 
veteran's claim for service connection must be denied.  In 
reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his degenerative 
joint disease of the right shoulder is related to the injury 
in service.  The veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion in 
this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.

Additionally, the Board notes that the nexus to a service 
injury or event may be satisfied by evidence that a chronic 
disease such as arthritis manifested itself to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While there is evidence of arthritis within 
one year of the veteran's discharge, the Board does not find 
that the 10 percent rating requirement is met because the 
veteran has already been service connected for impingement 
syndrome of the right shoulder with tendonitis and bursitis, 
effective as of the day after discharge, and the 
symptomatology for each of these conditions is overlapping 
and duplicative. The 2005 examiner did not separate symptoms 
by condition, essentially both conditions are manifested by 
limitation of motion and pain.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  Accordingly, the presumption for service connection 
for chronic diseases cannot apply.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply and the veteran's claim 
must be denied.

Initial Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that the veteran expressed disagreement 
with the September 2004 decision granting him service 
connection for his back disability.  As such, the veteran has 
appealed the initial evaluation assigned and the severity of 
his disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran seeks a rating in excess of 20 percent for his 
back disability.  The Board notes that while the regulations 
pertaining to disabilities of the spine have changed several 
times, these changes do not affect the veteran's claim as his 
claim was filed in March 2004, subsequent to the most recent 
regulation change.  Thus, the regulation currently in effect, 
the General Rating Formula for Diseases and Injuries of the 
Spine, is the only applicable regulation.  The Board finds 
that under this regulation, a rating in excess of 20 percent 
is not warranted.  

The next highest rating applicable to the veteran's back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine is a rating of 40 percent, warranted 
where forward flexion of the thoracolumbar spine is limited 
to 30 degrees or less, or where there is favorable ankylosis 
of the entire thoracolumbar spine.  The April 2005 VA 
examiner found that flexion of the thoracolumbar spine was to 
80 degrees.  The examiner also explicitly found that the 
veteran does not have ankylosis of the spine or the 
thoracolumbar spine.  The April 2004 VA examiner found that 
flexion was to 60 degrees.  Additionally, extension was to 15 
degrees, left and right lateral flexion were to 25 degrees, 
and left and right lateral rotation were to 35 degrees.  
These measurements doe not support the existence of 
ankylosis.  The Board has additionally considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  However, while the April 
2005 examiner found that the veteran experienced pain on 
repetition and within his ranges of motion, there was no 
evidence of weakness, lack of endurance, or fatigue, and the 
exact degree of the  additional limitation of motion due to 
pain was not stated.  These findings were also made by the 
April 2004 VA examiner.

The General Rating Formula for Diseases and injuries of the 
Spine also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  However, there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician in the 
post-service medical records.  The April 2005 VA examiner 
stated, "[t]he patient denies being hospitalized during last 
year due to intervertebral disc syndrome."  The April 2004 
VA examiner noted the veteran received a medical certificate 
while in active service prescribing four days of bed rest, 
but noted no other evidence in this regard.  
The current regulations also allow for separate neurological 
evaluations, but the evidence does not support this.  Both VA 
examiners conducted neurological evaluations and found no 
neurological abnormalities associated with the veteran's back 
disability.

For all of these reasons, the veteran's claim for an 
increased rating for his back disability must be denied.  
While the requirements of Fenderson have been considered, the 
evidence of record shows that the level of disability caused 
by the veteran's back condition has been consistent during 
the appeal period.  The Board finds that a rating in excess 
of 20 percent is not warranted for the veteran's disability.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
March 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
veteran's initial duty-to-assist letter was provided before 
the adjudication of his claims.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should his claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials, the veteran is not prejudiced by 
the failure to provide him that further information.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  VA examinations were 
conducted in April 2004 and April 2005.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  




ORDER

Service connection for mild degenerative joint disease of the 
right shoulder and acromioclavicular degenerative joint 
changes with inferior acromial spur is denied.

An initial increased disability rating in excess of 20 
percent for degenerative disc disease with small to moderate 
herniated discs at L4-L5 and L5-S1 and mild posterior facet 
joint degenerative joint disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


